Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 17-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “ a fiber” in line 2. In order to have proper antecedent basis, this should be changed to “the fiber”. 
Claims 12 and 17-18 are rejected for the recitation of “impedence”. It is believed Applicant intended to recite “impedance”. Applicant is advised to take corrective action. 
Specification
The disclosure is objected to because of the following informalities: for the recitation of “impedence”. It is believed Applicant intended to recite “impedance”. Applicant is advised to take corrective action.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez et al. (WO 2006121818).
Regarding claim 1, Alvarez et al. teaches a fiber comprising a supporting material (can be considered 206 or electroactive polymer surrounding 206) surrounding an electrode assembly comprising an inter-electrode material (214) surrounding at least two electrodes wherein the at least two electrodes (216) are separated by an inter-electrode distance and the at least two electrodes are arranged parallel to each other and the at least two electrodes area parallel to an outer surface of the fiber. 
Regarding claim 2, Alvarez et al. teach any number of electrodes including two electrodes. 
Regarding claim 3, the supporting material and the inter-electrode material are essentially not the same material. 
Regarding claims 4-5, the supporting material can be polyurethane, pvdf among others. It is also noted, the list of polymers in claim 5 are considered to be equivalent alternatives. 
Regarding claim 6, Alvarez et al. teach varying the young’s modulus of the electroactive polymer and teaches young’s modulus in the claimed range in order to affect properties. 
Regarding claims 7-8, the inter-electrode material is a polymer including polyurethane, among others. It is also noted, the list of polymers in claim 8 are considered to be equivalent alternatives. 
Regarding claim 9, Alvarez et al. teach varying the young’s modulus of the inter-electrode material and teaches young’s modulus in the claimed range in order to affect properties. 
Regarding claim 10, each of the two electrodes comprises a material independently selected from copper, gold, aluminum, silver, tungsten, steel, combinations thereof  or alloys thereof [0095]. 
Regarding claim 11, the fiber has a cross-sectional geometry that is ovular [Figures]. It is further, noted the recited shapes are considered equivalent alternatives.  Further, Alvarez et al. teach the fiber can be any cross-sectional shape.
Regarding claims 13-16, Alvarez et al. teach article (including a medical device) comprising the fiber of claim 1 including a woven or non-woven fabric [0170 and 0240].
Regarding claim 17, Alvarez et al. teach a device for distributed sensing comprising the fiber of claim 1 configured to connect to a device for measuring impedance variation
Regarding claim 18, the device for measuring impedance variation is considered an electrical reflectometry device [0099 and 0260]. 
Regarding claim 19, the device determines change in pressure along the fiber or the device determines change in temperature along the fiber [0302].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 6, 12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Alvarez et al. (WO 2006121818).
Regarding claim 2, Alvarez et al. teach any number of electrodes including two electrodes. Further, given the teachings of Alvarez, it would have been obvious to one of ordinary skill in the art to arrive at any number of electrodes, including two, in order to affect the properties to tailor to end use requirements. 
Regarding claim 3, the supporting material and the inter-electrode material are essentially not the same material. Further, it would have been obvious to one of ordinary skill in the art to select different materials for the supporting material and inter-electrode material in order to affect the properties of each. 
Regarding claim 6, Alvarez et al. teach varying the young’s modulus of the electroactive polymer and teaches young’s modulus in the claimed range in order to affect properties. Alvarez et al. also teaches the electroactive polymer as the supporting material and therefore it would have been obvious to one of ordinary skill in the art to arrive at the claimed young’s modulus through routine experimentation. 
Regarding claim 12, Alvarez et al. teach the fiber has a pressure sensitivity and temperature sensitivity, but art silent regarding the claimed ranges. However, given the teachings of Alvarez et al., it would have been obvious to one of ordinary skill in the art to use the fiber in any range, including the presently claimed in order to affect the end use application and functionality of the fiber. Further, it would have been obvious to one of ordinary skill in the art to arrive at the claimed range through routine experimentation given the teachings of Alvarez et al. The limitations of the method of obtaining the sensitivity is considering a product by process limitation. 
Further, even if Alvarez et al. does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Alvarez et al. meets the requirements of the claimed fiber, Alvarez et al. clearly meet the requirements of present claims fiber.
The limitation of is considered intended use. However, the recitation in the claims that the sensitivity is “to interrogate impedance along the fiber”  is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given Alvarez et al. disclose the fiber as presently claimed, it is clear that the fiber of Alvarez et al. would be capable of performing the intended use, i.e. “to interrogate impedance along the fiber”, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Regarding claim 18, the device for measuring impedance variation is considered an electrical reflectometry device [0099 and 0260]. In the alternative, it would have been obvious to one of ordinary skill in the art to use the device as any number of devices, including an electrical reflectometry device given the teachings of Alvarez et al. 
Regarding claim 20, Alvarez et al. teach a method of fabricating the fiber of claim 1 comprising drawing a preform comprising a supporting material surrounding a pre-form electrode assembly comprising an inter-electrode material surrounding at least two electrode channels wherein each of the at least two electrode channels comprises an electrode wherein the two channels are separated by an inter-electrode distance and the two channels are arranged parallel to one another and the two channels are parallel to an outer surface of the preform [Figures  and 0219]. Alvarez et al. teach conventional methods can be used to draw the preform and it is known in the art to thermally draw such  and would have been obvious to one of ordinary skill in the art  in order to affect orientation. 
Further, even if Alvarez et al. does not disclose the claimed process, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Alvarez et al. meets the requirements of the claimed fiber, Alvarez et al. clearly meet the requirements of present claims fiber.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789